DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses an underwater remotely operated vehicle an attachment mechanism comprising a plurality of linked segments connected in series by a plurality of pin joints disposed between each pair of adjacent linked segments, each pair of adjacent linked segments having a mechanical stop configured to prevent the plurality of linked segments from rotating through a certain angle; an extension pulley; a flexible extension wire connected to an the extension pulley at one end and supported through the plurality of linked segments above the plurality of pin joints; a retraction pulley; a flexible retraction wire connected to the retraction pulley at one end and supported through the plurality of linked segments below the plurality of pin joints; and a first locking mechanism disposed at the extension wire and a second locking mechanism disposed at the retraction wire and wherein the extension pulley and the retraction pulley rotate to extend or retract the extension wire and retraction wire, respectively, to actuate the plurality of linked segments in order to curl the linked segments about and clamp the ROV to an outer surface of the subsea pipeline. The invention provides an ROV with an attachment mechanism suitable for securing the underwater ROV to a pipeline in order to inspect or clean the pipeline using the inspection or cleaning tool and to passively counteract destabilization of the ROV by reaction forces generated during the inspection or cleaning activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678